Citation Nr: 0408870	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  02-17 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
claimed as high blood pressure secondary to stress.

3.  Entitlement to service connection for tension headaches.

4.  Entitlement to service connection for cervical strain, 
claimed as a neck injury.

5.  Entitlement to service connection for lumbar strain, 
claimed as a low back condition.  

6.  Entitlement to service connection for bilateral 
onychomycosis, claimed as toenail fungus.  

7.  Entitlement to service connection for left lower 
extremity paresthesia consistent with neuralgia, claimed as 
neuropathy.

8.  Entitlement to service connection for right lower 
extremity paresthesia consistent with neuralgia, claimed as 
neuropathy.  

9.  Entitlement to service connection for hearing loss.  

10.  Entitlement to service connection for tinnitus.  

11.  Entitlement to service connection for a finger 
disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2002, a 
statement of the case was issued in November 2002, and a 
substantive appeal was received in November 2002.  The 
veteran testified at a Board videoconference in September 
2003.  

For reasons explained below, the issues on appeal are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part. 


REMAND

In the veteran's initial claim for VA compensation, he 
reported that he had not applied for Social Security 
Disability benefits.  However, in a September 2002 
communication, the veteran informed the RO that he had been 
awarded Social Security Administration disability benefits.  
It does not appear that Social Security records, including 
medical records, have been obtained and made a part of the 
record.  The United States Court of Appeals for Veterans 
Claims (the Court) has indicated that medical records upon 
which an award of Social Security disability benefits has 
been predicated are relevant to VA claims.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  While the Board regrets 
delay in appellate review, the case must be returned to the 
RO for appropriate action to obtain such records.  

With regard to the PTSD claim, it appears that the veteran 
did not initially respond to an RO request for stressors.  
However, at the September 2003 Board hearing he did provide 
some information regarding his claimed stressors.  
Appropriate action to attempt to verify the claimed stressors 
is now necessary.   

The veteran is claiming entitlement to service connection for 
hearing loss and tinnitus.  There was no evidence of hearing 
loss in the service medical records.  On VA examination in 
January 2002, it was noted that the veteran shot firearms 
right handed while on active duty without ear protection.  He 
was diagnosed with sensorineural hearing loss in the right 
ear as well as bilateral tinnitus.  No opinion was provided 
as to whether the disabilities were related to the in-service 
noise exposure.  The Court, in Hensley v. Brown, 5 Vet. App. 
155 (1995), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service.  As stated by the Court, "[i]f 
evidence should sufficiently demonstrate a medical 
relationship between the veteran's inservice exposure to loud 
noise and his current disability, it would follow that the 
veteran incurred an injury in service; the requirements of § 
1110 would be satisfied."  Id. at 160 (citing Godfrey v. 
Derwinski, 2 Vet. App. 352 (1992)).  The Board finds the 
veteran should be scheduled for a VA examination to determine 
the nature, extent and etiology of any hearing loss and/or 
tinnitus found on examination.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran has been advised 
of (a) the information and evidence not 
of record that is necessary to  
substantiate his claims, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi,  
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002). 

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits 
including the decision awarding such 
benefits as well as the medical records 
relied upon concerning that claim.

3.  The RO should contact the veteran and 
ask him to provide further details 
regarding claimed inservice  stressors, 
including dates, units assigned to, 
names, etc.  

4.  Whether or not the veteran responds, 
the RO should review the file, and 
furnish the details of the veteran's 
reported stressors (together with 
appropriate information regarding the 
units the veteran was assigned to at the 
time of the claimed stressful incidents) 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) and 
request verification.

5.  If, and only if, a stressor or 
stressors is/are verified by USASCRUR, 
the veteran should be scheduled for a VA 
psychiatric examination to ascertain if 
he suffers from PTSD related to the 
verified stressor or stressors.  It is 
imperative that the veteran's claims file 
be made available to the examiner for 
review in connection with the 
examination.  Any 
psychiatric/psychological tests deemed 
appropriate and necessary by the examiner 
should be conducted.  A detailed 
rationale should be provided for all 
opinions expressed. 

6.  The veteran should be scheduled for a 
VA audiological examination to ascertain 
the nature and etiology of any hearing 
loss and tinnitus.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  Audiometric testing 
should be accomplished and reported in 
accordance with 38 C.F.R. § 3.385.  If 
the veteran has a hearing loss disability 
and/or tinnitus, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that such 
disability or disabilities is/are is 
related to noise exposure  during service 

7.  After completion of the above, the RO 
should review the record and determine if 
any benefits sought can be  granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



